Citation Nr: 0409214	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  98-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1957 to November 
1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.

This case was previously before the Board in July 1999 and 
March 2003, at which time the Board remanded the claim to the 
RO to schedule the veteran for a hearing before a Veterans 
Law Judge (VLJ) of the Board.  The hearing was held in July 
2003, and a transcript of the proceeding is of record.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Further development is needed before actually deciding this 
appeal.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations.  See Zarycki at 98.

In this case, the veteran's service personnel records and two 
Department of Defense Form 214 (DD Form 214) show that he 
served as a rifleman from 1957 to 1960 and legal clerk from 
1960 to 1966, wherein he served as part of the Headquarters 
Company of the 7th Marines, 1st Marines Division ("HqCo, 7th 
Marines, 1st MarDiv (Rein)").  These records also show that 
he served as a projectionist and as an "Admin Man," as well 
as that he served in Vietnam at various intervals from March 
1966 to September 1966.  In addition, a "Combat History-
Expeditions-Awards Record" states that the veteran 
"participated in operations against the Viet Cong in the 
Republic of Vietnam" beginning in March 1966, and showed 
that the veteran participated in Operations Oakland, 
Franklin, Jackson, Fresno, and Golden Fleece in August 
through October 1966.  Operations Fresno and Golden Fleece 
were noted as being in the Republic of Vietnam.  Also, his 
service records also show that he was awarded various medals, 
but none of them is indicative of combat per se.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  So as previously 
mentioned, if his combat status is not confirmed, official 
service records or other credible supporting evidence must 
objectively verify his stressors.  See Cohen at 142.  See 
also Doran v. Brown, 6 Vet. App. 283, 288-291 (1994); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  It is important for 
the veteran to understand that evidence of participation in 
"combat operations" (such as Operation Oakland), does not 
necessary reveal participation in combat because such 
reverences would be indicated in the records of both combat 
and noncombat veterans.  Simply stated, it is very possible 
that a serviceman who participated in Operation Oakland, or 
any other operation, was never exposed to combat with the 
enemy.  Servicemen who were never involved in combat could 
have received the same decorations as the veteran did during 
his military service in Vietnam.  His service awards do not 
support, nor do they refute, the veteran's contention that he 
was involved in combat during his military service in 
Vietnam.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed [in-] service event actually occurred" cannot be 
provided by medical opinion based on a post-medical 
examination.  Moreau, 9 Vet. App. at 396.  This means that 
"other credible supporting evidence from any source" must 
be provided.  The Board finds there is no "other credible 
supporting evidence from any source" to support the 
conclusion that the claimant engaged in combat with the 
enemy.  Likewise, the Board notes that even if the rule of 
law in Moreau did not apply, the fact is that none of the 
post-service clinicians that have dealt with the claimant 
have any first hand knowledge of the events in service.  
Thus, they cannot corroborate events in service; they can 
only reiterate the claimant's assertions.

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  

In various statements, and more recently during his May 2003 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, the veteran indicated that he was a legal clerk 
with the Headquarters Company, 7th Marine, 1st Division, but 
that he often volunteered to go on "MED-CAP" missions.  He 
testified that they had performed many MED-CAP missions.  On 
one of these missions, in a particular Vietnamese hamlet, he 
discovered that the villagers had been slaughtered.  
According to the veteran, the MED-CAP unit was comprised of 3 
medics and 7 volunteer Marines.  He also volunteered for 
search and destroy missions, wherein he was in charge of the 
security detail.  He further testified that he participated 
in "Operation Hasting" in either the Quang Nam or Quang Tri 
provinces and stated that his Officer in Charge was Major 
Richard A. Willows, and that Major Willows gave him 
permission to volunteer on that Operation with the 2nd 
Battalion, 4th Marine Regiment as a rifleman.  The RO has not 
yet made a request for information regarding his assignments 
from the National Personal Records Center (NPRC) or the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) in order to verify his 
purported stressors.

In this regard, the veteran is advised that while the VA will 
undertake this search, it is unlikely, based on the veteran's 
statements and testimony, that such a search will confirm his 
alleged stressors in service.  The veteran is asked to 
provide any information he has that would confirm his alleged 
stressors in service.  Such evidence is critical in this 
case.   

Additionally, a review of the record discloses that the 
veteran has not been afforded a VA examination to determine 
the etiology of the veteran's psychiatric disorder.  In this 
regard, the Board notes that the VA treatment records 
associated with the veteran's claims file show that the 
veteran was diagnosed with PTSD, but do not indicate the 
cause of the PTSD, especially insofar as whether it is 
related to the veteran's service in the military and, 
specifically, a verified stressor.  See Swann v. Brown, 5 
Vet. App. 229, 232-33 (1993) (where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a recent diagnosis of PTSD as being the result of the 
veteran's service).  The VA provider's diagnosis of PTSD 
apparently was based on a history of stressor exposure 
as reported by the veteran, himself, and not objective 
evidence to make this determination on an independent basis.  
See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  See, 
too, Wood v. Derwinski, 1 Vet. App 190, 192 (1991) (the Board 
is not required to accept unsubstantiated and ambiguous 
opinions as to the origins of a veteran's PTSD).  

If, and only if, a stressor is confirmed, the Board finds 
that the veteran should be afforded a VA psychiatric 
examination in order to determine the nature, severity, and 
etiology of the veteran's current psychiatric disorder, 
including whether this disorder is causally or etiologically 
related to his service.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim appeal.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained 
by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a 
request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to this claim. 

2.  Also request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims occurred 
in service, so it is absolutely 
imperative that he is specific as 
possible because, without such details, 
an adequate search for verifying 
information cannot be conducted.

3.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared regardless of whether 
the veteran provides an additional 
statement, as requested above.  Send this 
summary and a copy of his DD Form 214, a 
copy of this REMAND, and all associated 
service documents to the USASCRUR at 7798 
Cissna Road, Springfield, Virginia 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate his alleged stressors.  
The USASCRUR also should be requested to 
furnish the unit history for the unit 
the veteran was assigned to while in 
Vietnam and any available information 
regarding the Operations listed in the 
veteran's service records.

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file (c-
file).

5.  If, any only if, a stressor was 
confirmed, upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not he has PTSD 
related to a confirmed stressor 
coincident with his military service.  To 
facilitate making this determination, the 
RO must provide the VA examiner the 
summary of the stressors that have been 
objectively established by the record and 
the examiner must be instructed that only 
these events may be considered in 
determining whether exposure to an in-
service stressor has resulted in the 
current PTSD.  If PTSD related to service 
is diagnosed, please indicate the 
specific stressor(s) supporting this 
medical conclusion.

6.  The RO should then readjudicate the 
veteran's claim for PTSD in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




